Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on July 13, 2021, claims 1, 6, and 11 have been amended, claims 2 and 3 have been cancelled; thus claims 1 and 4-11 are pending for examination.

Response to Amendment
The objections to claims, and claim rejections made under 35 U.S.C. 112(b) have been withdrawn due to the amendment filed on July 13, 2021.

Allowable Subject Matter
Claims 1 and 4-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts do not teach or fairly suggest the following limitations: the at least one microprocessor is able to perform performs read or write command to the dynamic random access memory through the corresponding column cache unit, and wherein a first bus interface is connected between the dynamic random access memory and the dynamic random access memory controller, a second bus interface is connected between the at least one microprocessor and the dynamic random access memory controller, and a bus width of the second bus interface is narrower than that of the first bus interface.
 
Besides, the cited prior arts do not teach or fairly suggest the above limitations in combination with other limitations in the independent claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday - Friday 8:00 AM to 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JING-YIH SHYU/Primary Examiner, Art Unit 2184